        Case 1:19-cv-02770-VEC-OTW Document 46 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ROBERT MILTON,                                                 :
                                                               :
                                       Plaintiff,              :   No. 19-CV-2770 (VEC) (OTW)
                                                               :
                      -against-                                :          ORDER
                                                               :
CORRECTION OFFICER REHMAN, et al.,
                                                               :
                                       Defendants.             :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the pro se Plaintiff’s April 13, 2020 letter inquiring about

service of the Amended Complaint on Defendant Leon Lowe. (ECF 45). Due to the COVID-19

pandemic as of March 13, 2020, personal service of process by the United States Marshals

Service is suspended until further notice and the time for service will be tolled. See Standing

Order, 20-mc-0153 (attached).

         By April 24, 2020, defense counsel shall mail a copy of this Order and the attachment to

Plaintiff and file proof of such service on ECF. If defense counsel is unable to complete this

mailing as a result of COVID-19 and related disruptions, counsel shall promptly notify the Court

by letter filed on ECF.

SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: April 20, 2020                                                               Ona T. Wang
       New York, New York                                                  United States Magistrate Judge
Case
   Case
     1:19-cv-02770-VEC-OTW
         1:20-mc-00153-CM Document
                            Document
                                   1 46
                                     FiledFiled
                                            03/13/20
                                                04/20/20
                                                      Page
                                                         Page
                                                           1 of21of 2
